Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 1102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because they include shading that reduces legibility and does not aid understanding of the invention. See Figs. 4B, 4C, and 7B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,517,241 (“Gundlach”).
Regarding claim 1, Gundlach discloses a connector release assist system, comprising:
a first connector (110) that has at least one first connector securing feature (110 includes features which engage and snap to portions of incoming connector 115, see Fig. 1 and col. 4, lns. 38 – 49) that is configured to:
engage a second connector (115) to secure the second connector to the first connector (col. 4, lns. 38 – 49); and
disengage the second connector when a second connector release member (150) on the second connector is actuated (see Figs. 1 – 2);
a subsystem (portion 130) that is located adjacent the first connector (see Fig. 1) such that the subsystem inhibits access to the second connector release member when the second connector is secured to the first connector (130 extends past the connector to be in front of 150 which inhibits physical access to 150 and thus inhibits the release of connector 115); and
a connector release assist device (118) that is located adjacent the first connector (see Fig. 1) and that extends past the subsystem (see Fig. 1), wherein the connector release assist device is configured to actuate the second connector release member (see Figs. 1 and 2).
Regarding claim 2, Gundlach discloses wherein the connector release assist device is located between the first connector and the subsystem (see at least portion 145 which is between 130 and 110).
Regarding claim 3, Gundlach discloses wherein the connector release assist device includes:
a connector release assist base (125); and
a connector release assist actuator (145) that is moveably coupled to the connector release assist base (145 may rotate around portion 125, see Figs. 1 and 2) and configured to move between:
a first orientation (the orientation of Fig. 1) that allows the second connector to be positioned in and secured to the first connector; and
a second orientation (the orientation of Fig. 2) that causes the connector release assist actuator to engage and actuate the second connector release member when the second connector is secured to the first connector.
Regarding claim 4, Gundlach discloses wherein the connector release assist device includes:
a resilient member (the left side of the release member, including portion 422, see Fig. 4) engaging the connector release assist base and the connector release assist actuator (422 is an integral part of the release device and provides force to remain engaged to the wire member and also controls movement of the actuator) to resiliently bias the connector release assist actuator into the first orientation (see Fig. 4, the spring member contacts wall 403 to bias the release member into the inactive position which matches the secured position, also see col. 8, lns. 15 – 23), wherein a force from a user moves the connector release assist actuator into the second orientation (see Figs. 1 – 2 and col. 8, lns. 8 – 14).
Regarding claim 5, Gundlach discloses wherein the subsystem is a securing latch (see col. 4, lns. 38 – 49).
Regarding claim 6, Gundlach discloses wherein the first connector (110) is an RJ-45 female connector (col. 4, ln. 38), and wherein the second connector (115) is an RF-45 male connector (col. 4, ln. 38).
Regarding claim 7, Gundlach discloses an Information Handling System (IHS), comprising:
a chassis (130);
a processing system (105) that is included in the chassis;
a first connector (110) that is included on the chassis and coupled to the processing system (110 is a connector jack that is part of and connected to computer 105), wherein the first connector has at least one first connector securing feature (110 includes features which engage and snap to portions of incoming connector 115, see Fig. 1 and col. 4, lns. 38 – 49) that is configured to:
engage a second connector (115) to secure the second connector to the first connector (col. 4, lns. 38 – 49); and
disengage the second connector (115) when a second connector release member on the second connector is actuated;
a chassis subsystem (the lip of 130 underneath portion 135) that extends from the chassis adjacent the first connector (see Fig. 1) such that the chassis subsystem inhibits access to the second connector release member when the second connector is secured to the first connector (the lip of 130 extends past the connector to be in front of 150 which inhibits physical access to 150 and thus inhibits the release of connector 115); and
a connector release assist device (118) that is located on the chassis adjacent the first connector (see Fig. 1) and that extends past the chassis subsystem (see Fig. 1), wherein the connector release assist device is configured to actuate the second connector release member (see Figs. 1 – 2).
Regarding claim 8, Gundlach discloses wherein the connector release assist device (118) is located on the chassis between the first connector and the chassis subsystem (Fig. 1).
Regarding claim 9, Gundlach discloses wherein the connector release assist device includes:
a connector release assist base (125) that extends from the chassis (see Fig. 1); and
a connector release assist actuator (145) that is moveably coupled to the connector release assist base (145 may rotate around portion 125, see Figs. 1 and 2) and configured to move between:
a first orientation (the orientation of Fig. 1) that allows the second connector to be positioned in and secured to the first connector; and
a second orientation (the orientation of Fig. 2) that causes the connector release assist actuator to engage and actuate the second connector release member when the second connector is secured to the first connector.
Regarding claim 10, Gundlach discloses wherein the connector release assist device includes:
a resilient member (the left side of the release member, including portion 422, see Fig. 4) engaging the connector release assist base and the connector release assist actuator (422 is an integral part of the release device and provides force to remain engaged to the wire member and also controls movement of the actuator) to resiliently bias the connector release assist actuator into the first orientation (see Fig. 4, the spring member contacts wall 403 to bias the release member into the inactive position which matches the secured position, also see col. 8, lns. 15 – 23), wherein a force from a user moves the connector release assist actuator into the second orientation (see Figs. 1 – 2 and col. 8, lns. 8 – 14).
Regarding claim 11, Gundlach discloses wherein the chassis subsystem is a computing device chassis securing latch (see col. 4, lns. 38 – 49).
Regarding claim 12, Gundlach discloses wherein the first connector (110) is a female connector (see Fig. 1), and wherein the second connector (115) is a male connector (Fig. 1).
Regarding claim 13, Gundlach discloses wherein each of the first connector and the second connector are RJ-45 connectors (col. 4, ln. 38).
Regarding claim 14, Gundlach discloses a method for assisting the release of a connector, comprising:
engaging a first connector (110) with a second connector (115);
securing the second connector in the first connector via the engagement of the second connector by at least one first connector securing feature on the first connector (see Fig. 1 and col. 4, lns. 38 – 49), wherein a subsystem (130) that is located adjacent the first connector (see Fig. 1) inhibits access to a second connector release member (150) on the second connector when the second connector is secured to the first connector (the lip of 130 extends past the connector to be in front of 150 which inhibits physical access to 150 and thus inhibits the release of connector 115);
activating a connector release assist device (118) that is located adjacent the first connector (see Fig. 1) and that extends past the subsystem (see Fig. 1), wherein the activation of the connector release assist device actuates the second connector release member (150) to disengage the second connector from the at least one first connector securing feature (see Figs. 1 – 2); and
disengaging (635, Fig. 7) the second connector and the first connector.
Regarding claim 15, Gundlach discloses wherein the connector release assist device (118) is located between the first connector and the subsystem (see Fig. 1).
Regarding claim 16, Gundlach discloses wherein the connector release assist device includes:
a connector release assist base (125); and

a first orientation (the orientation of Fig. 1) that allows the second connector to be positioned in and secured to the first connector; and
a second orientation (the orientation of Fig. 2) that causes the connector release assist actuator to engage and actuate the second connector release member.
Regarding claim 17, Gundlach discloses resiliently biasing, using a resilient member (the left side of the release member, including portion 422, see Fig. 4) engaging the connector release assist base and the connector release assist actuator (422 is an integral part of the release device and provides force to remain engaged to the wire member and also controls movement of the actuator), the connector release assist actuator into the first orientation (see Fig. 4, the spring member contacts wall 403 to bias the release member into the inactive position which matches the secured position, also see col. 8, lns. 15 – 23), wherein a force from a user moves the connector release assist actuator into the second orientation (see Figs. 1 – 2 and col. 8, lns. 8 – 14).
Regarding claim 18, Gundlach discloses wherein the subsystem is a securing latch (see col. 4, lns. 38 – 49).
Regarding claim 19, Gundlach discloses wherein the first connector (110) is a female connector (see Fig. 1), and wherein the second connector (115) is a male connector (see Fig. 1).
Regarding claim 20, Gundlach discloses wherein each of the first connector and the second connector are RJ-45 connectors (col. 4, ln. 38).
Conclusion
Curtis, Farooq, Giobbio, and Shearman each disclose connector release assist devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                 



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833